Citation Nr: 0815231	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for cold injury residuals 
of lower extremities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran reportedly had active service from October 1951 
to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the RO which 
denied service connection for residuals of cold injuries to 
the lower extremities.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have cold injury residuals of 
the lower extremities at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have cold injury residuals of the lower 
extremities due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of service 
connection for cold injury residuals of the lower 
extremities, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, letters dated in 
February and March 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue of cold 
injury residuals of the lower extremities, the Board 
concludes that an examination is not needed because there is 
no persuasive evidence of in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation and an indication that the current condition is 
related to service.  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background & Analysis

The veteran does not claim nor do the available service 
medical records show any complaints, treatment, or diagnosis 
referable to any residuals of a cold injury to the lower 
extremities.  His separation examination in September 1953 
showed the veteran's vascular and neurological systems, lower 
extremities, and skin were normal.  The veteran was noted to 
have pes planus, grade III.  

Subsequent reserve service examinations in September 1984, 
February 1987, and December 1988, showed no pertinent 
complaints or treatment for any cold injury residuals of the 
lower extremities.  On a Report of Medical History in 
September 1984, the veteran reported foot trouble and was 
noted to have calluses on his feet and fungus infection of 
the nail beds on examination.  However, he specifically 
denied any history of leg cramp, lameness, neuritis, or skin 
diseases.  The reserve service examination reports showed the 
veteran's vascular and neurological systems, lower 
extremities, and skin were normal.  Similarly, on 
cardiovascular screening questionnaires in March and December 
1998, the veteran specifically denied any swelling in his 
ankles, pain or cramps in his legs, or any disturbance of 
sensation.  

Private medical records showed treatment for foot problems, 
including a right foot injury beginning in June 1984.  Some 
of the handwritten reports were partially illegible but 
included findings of clawed toes (3, 4, and 5, bilaterally), 
calluses on both big toes, multiple mycotic, ingrown 
toenails, and early bunions on the left foot.  The service 
and private medical reports did not show any findings of 
peripheral vascular disease or any history or complaints of 
any residuals of cold injuries.  

Additional private medical records beginning in March 1998, 
showed treatment for a rash on both feet which the veteran 
reported had been present for two to three months.  The 
veteran had mycotic, ingrown toenails on all toes, tendon 
contractions of toes 2, 3, and 4, bilaterally, hypertrophied 
bones of the 5th toes and valgus forefoot, bilaterally.  The 
report indicated that there was no evidence of peripheral 
vascular disease, varicose veins or phlebitis.  X-ray studies 
revealed osteoarthritis of the feet, particularly over the 
mid-tarsal areas.  There was dorsal spurring on both first 
toes, early plantar spurs on the left foot, elevated arches, 
early cuneiform fault and severe adductus, bilaterally, cyst 
changes in the left first metatarsal head and a moderate 
bunion on the left foot.  All toes were deviated medially, 
both fifth metatarsal heads and first condyle toes were 
enlarged, and there was an extra sesamoid bone between the 
right 4th and 5th interspace.  The veteran had debridement of 
the infected toes and was prescribed Lotrisone cream.  The 
records showed additional treatment for recurring foot 
infections and warts on both feet through April 1999.  

Private medical reports beginning in January 2005 showed that 
the veteran was treated for ulcerations on his toes and 
slight necrosis of tissue, which the examiner indicated was 
possibly from extended time spent shoveling during the recent 
snow fall.  The veteran indicated that he was exposed to the 
cold for only an hour, but his wife reported that it was much 
longer than that.  Examination of the feet revealed purplish 
discoloration on the tips of the 2nd and 5th toes of the right 
foot and similar problems on the tips of toes 1, 2, 4, and 5 
on the left.  The examiner noted that the veteran wore an 
army style black leather shoe with no cushioning.  The 
diagnosis was onychomycosis of all toe nails.  A subsequent 
report in February 2005, included the diagnosis of forefoot 
ulcer on the 2nd right and 4th left toes, secondary to 
probable frostbite injury.  

A letter from a private podiatrist in April 2006, was to the 
effect that the veteran had been treated for multiple lower 
extremity problems for the past several years, and had 
multiple episodes of ulcerations to both feet within the past 
three years related to cold exposure.  The physician 
indicated that because of his documented peripheral 
neuropathy and previous cold injury, the veteran was at risk 
to develop continued breakdown to multiple sites on both 
feet.  

A letter from the veteran's daughter, received in January 
2008, was to the effect that the veteran told her that he 
never complained or sought treatment for problems with his 
feet during service despite extreme pain in his feet from the 
many hours he stood guard duty in sub-zero temperatures while 
serving in Japan during the Korean War.  

As noted above, the veteran does not claim nor do the service 
medical records show any complaints, treatment or diagnosis 
for any cold injury to the lower extremities in service or 
until more than 52 years after the veteran's separation from 
active service.  The evidence of record clearly shows 
treatment for foot problems from cold exposure in January 
2005, and that the veteran subsequently developed multiple 
episodes of ulcerations in both feet and vascular problems in 
his lower extremities.  There was no evidence of any 
peripheral vascular disease or other circulatory problems of 
the lower extremities in service or until after his episode 
of cold exposure in 2005.  

While the veteran reported a history of persistent numbness 
and tingling in his feet and toes since service on a private 
treatment report in January 2006, his recollections are 
inconsistent with the objective evidence of record and his 
previous denial of any such symptoms on reserve service 
examinations in 1984, 1987, and 1988.  The Board has 
considered the veterans assertions that his current 
disabilities of the lower extremities are the result of cold 
exposure in service.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Moreover, the veteran has not 
presented any competent evidence to support his assertions.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to report his experiences and symptoms, 
he is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability.  Savage, 10 Vet. App. at 495; see Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between any current disability of the 
lower extremities and service, and no evidence of any 
manifestations or symptoms of a cold injury of the lower 
extremities until more than 52 years after the veteran's 
active service, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.  


ORDER

Service connection for a disability claimed as cold injury 
residuals of lower extremities is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


